Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/28/2022.
Claims 1, 3-10 and 12-16 are pending of which claims 1, 6 and 12 are the base independent claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently amended) A Converged Cable Access Platform (CCAP) time using a measured parameter received within a message from the RPD, the measured parameter is based on difference between the start time in the MAP message and a measurement of the time that the RPD received the MAP message from the CCAP core, where the measured parameter is further based on an estimated time it takes from recordation of the pkt_arrival_time_docsis_tick at the RPD to the time that a Bandwidth MAP packet is actually transmitted downstream on an RF port of the RPD.

2. (Canceled)

3. (Original) The CCAP core of claim 1 where the measured parameter is expressed in units of time.

4. (Original) The CCAP core of claim 1 where the MAP advance time is based on an estimated value for the measured parameter and the MAP advance time is dynamically adjusted until the estimated parameter is within a specified threshold amount of the measured parameter.

5. (Original) The CCAP core of claim 1 where the MAP advance time is adjusted if the measured parameter is outside a tolerance threshold for a portion of the RF plant attached to the RPD.

6. (Currently amended) A Remote Physical Device (RPD) in an R-PHY architecture that sequentially receives a plurality of bandwidth MAP messages from a Converged Cable Access Platform (CCAP) is based on difference between the start time in the MAP message and a measurement of the time that the RPD received the MAP message from the CCAP core, where the measured parameter is further based on an estimated time it takes from recordation of the pkt_arrival_time_docsis tick at the RPD to the time that a Bandwidth MAP packet is actually transmitted downstream on an RF port of the RPD.

7. (Original) The RPD of claim 6 where the start time in the MAP message is expressed in DOCSIS minislots and the RPD converts the time to seconds.

8. (Original) The RPD of claim 7 where the RPD converts the time to seconds using a configured parameter for the number of DOCSIS ticks per minislot and the number of seconds per DOCSIS tics.

9. (Original) The RPD of claim 6 where the parameter is measured periodically and stored in a table.

10. (Currently amended) The RPD of claim 9 where the plurality of bandwidth MAP messages are constructed using the table upon request from the CCAP core.

11. (Canceled)

12. (Currently amended) A method for dynamically adjusting a MAP advance time for a MAP message sent from a Converged Cable Access Platform (CCAP) a Remote Physical Device (RPD) 
sending the MAP message from the CCAP core to the RPD;
parsing, in the RPD the map message to measure a delay in transmission of the MAP message from the CCAP core to the RPD;
using the measured delay to send a return message to the CCAP core; and
the CCAP core using the return message to dynamically adjust the MAP advance time; 
where the parameter is based on an estimated time it takes from recordation of the pkt_arrival_time_docsis_tick at the RPD to the time that a Bandwidth MAP packet is actually transmitted downstream on an RF port of the RPD.

13.  (Original) The method of claim 12 where the start time in the MAP message is expressed in DOCSIS minislots and the RPD converts the time to seconds.

14. (Original) The method of claim 13 where the RPD converts the time to seconds using a configured parameter for the number of DOCSIS ticks per minislot and the number of seconds per DOCSIS tics.

15. | (Original) The method of claim 12 where the return message includes a parameter measured periodically and stored in a table.

16. (Original) The method of claim 15 where the return message is constructed using the table and upon request from the CCAP core.

17. (Canceled)
Allowable Subject Matter
Claim(s) 1 and 3-10 allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the parameter” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

The Applicant includes the features of claim 17 into claim 12. However, claim 17 depend from 15 with essential features that make claim 17 clear. Thus, the Examiner suggests that the Applicant moves claim 15 as well into claim 12.

Claims 13-16 are also rejected because they depend from rejected claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474